Title: James Madison to William B. Sprague, 28 November 1828
From: Madison, James
To: Sprague, William Buell


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 28. 1828
                            
                        
                        
                        A friend whose father was a correspondt. of Mr Henry havg. understood that I had inquired for a specimen of
                            his handwriting was kind eno’ to send me the enclosed part of a letter from him. I forward it to you the more readily, as
                            I find that Mr Alexander to whom I referred as a source from which yr. wish might be gratified, does not a reside within
                            the sphere I had supposed. Mr. Henry must it would appear have been in early life, when the letter was written With
                            respectful salutations
                        
                        
                            
                                J. M.
                            
                        
                    